 469325 NLRB No. 67LAKE HOLIDAY MANOR1In the absence of exceptions concerning the substantive viola-tions of the Act found by the judge, we adopt them pro forma.2We agree with the judge, for the reasons he gave, that it wasproper to deny the Respondent™s motion for a 60-day continuance
and to proceed with the April 3, 1995 hearing despite the absence
of the Respondent™s counsel.3We note that the judge made inadvertent errors in the Order andthe notice. We will correct them. We shall also make modifications
in accordance with our decision in Indian Hills Care Center, 321NLRB 144 (1996).4The Union made no claim for its litigation costs.5In its decision in Unbelievable, Inc., supra, the D.C. Circuitfound that the Board did not have the authority, under Sec. 10(c)
of the Act, to order a respondent to pay litigation costs incurred by
the charging party and the General Counsel. The Court stated, how-ever, that it was not addressing the issue of whether, notwithstanding
its lack of punitive authority, the Board might have the inherent
power to control its own proceeding through an application of the
bad-faith exception to the American Rule against awarding litigation
expenses. 118 F.3d at 800 fn. *.6Lake Holiday Manor, 295 NLRB 992, 993 (1989).7NLRB v. Lake Holiday Manor, 930 F.2d 1231.8The violations involve the following: (1) 8(a)(1) violations con-sisting of interrogations, solicitations of written statements, threats,
and the maintenance and disparate enforcement of a facially invalid
no distribution-no solicitation rule; (2) 8(a)(3) and 8(a)(4) violations
consisting of discharges with refusal to reinstate or conversion to
suspension; and (3) 8(a)(5) violations consisting of the unilateral
elimination of an annual wage increase and a quarterly annual pa-
tient census bonus, the unilateral notification to employees of these
unlawful changes, the unilateral implementation of a wage increase,
direct dealing with employees with solicitations to resign and prom-
ises to rehire them at higher wage rates, and the adamant insistence
on contract proposals, for the purpose of frustrating negotiations and
preventing agreement.Lake Holiday Associates, Inc. d/b/a Lake HolidayManor and 1199 Indiana, National Union ofHospital & Health Care Employees, AFLŒCIO.
Cases 25ŒCAŒ22091 25ŒCAŒ22253, 25ŒCAŒ
22326, 25ŒCAŒ22353, 25ŒCAŒ22359, and 25Œ
CAŒ22375March 20, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENOn September 28, 1995, Administrative Law JudgeRobert C. Batson issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed an answering brief, a brief in
support of the judge™s decision, and limited exceptions
with a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions1and briefs and hasdecided to affirm the judge™s rulings,2findings, andconclusions and to adopt the recommended Order as
modified and set forth in full below.3The judge ordered that the Respondent reimbursethe General Counsel for all litigation costs and attor-
neys™ fees. He found that the Respondent™s conduct
was egregious, citing what he called the Respondent™s
many and pervasive violations of the Act, the Re-
spondent™s duplicity in the two settlement attempts
which preceded the hearing, and the Respondent™s
delays in bargaining with the Union which was cer-
tified 7 years before the hearing. The judge cited Fron-tier Hotel & Casino, 318 NLRB 857 (1995), enf. de-nied sub nom. Unbelievable, Inc. v. NLRB, 118 F.3d795 (D.C. Cir. 1997).We agree with the judge™s award of litigation costsand fees to the General Counsel.4However, we rely onthe ‚‚bad-faith™™ exception to the American Rule which
we discussed in Frontier Hotel & Casino, supra at864.5As indicated there, the Supreme Court has sanc-tioned awards of attorney™s fees where a party exhibitsbad faith in actions leading to the lawsuit or in the
conduct of the litigation. It is the latter that applies
here.The Board conducted an election on December 3,1986, which the Union won, and the Union was cer-
tified on April 13, 1988. On July 14, 1989, on a Mo-
tion for Summary Judgment, the Board extended the
certification year for 1 year, the extension to beginfrom the time the Respondent commenced to bargain
in good faith.6The Seventh Circuit Court of Appeals enforced theBoard™s bargaining Order against the Respondent on
April 23, 1991.7Nevertheless, the Respondent engagedin multiple statutory violations, and the parties failed
to negotiate a contract.8The Respondent™s conduct re-sulted in a Board hearing on September 13, 1993. At
that time, the General Counsel and the Respondent en-
gaged in settlement negotiations. The tentative settle-
ment required the Respondent to provide information
to the General Counsel who would forward it to the
judge for finalization of the settlement. The Respond-
ent failed to meet the agreed-upon timetable for pro-
viding the information and the General Counsel was
forced to move to ask for the reconvening of the hear-
ing.A full year later, on September 16, 1994, the judgeapproved a settlement between the Respondent and the
General Counsel. However, the General Counsel was
unable to secure the Respondent™s compliance with
this second agreed-upon settlement. The judge then
withdrew his approval of the settlement and set the
hearing for April 3, 1995.Approximately 2 weeks before the hearing, onMarch 14, 1995, the Respondent™s attorney sent a no-
tice of withdrawal of appearance in the case, stating
that the Respondent no longer wished to be represented
by him. No party opposed the withdrawal of counsel,
and on March 20 the judge issued an Order permittingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00469Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
withdrawal of counsel, ‚‚providing that such with-drawal does not impact the scheduled hearing date of
April 3, 1995.™™ On Friday, March 31, the judge re-
ceived a faxed motion from the Respondent™s new at-
torney for a 60-day continuance of the hearing, be-
cause he had been contacted by the Respondent on
March 28 and needed time to prepare the case. The
judge denied this motion and indicated he would hold
the hearing as scheduled.The Respondent™s president appeared at the hearingwithout counsel, and made an appearance on the
record in order to make a statement concerning the de-
nial of his right to counsel. He declined the oppor-
tunity to cross-examine the witnesses presented by the
General Counsel.We find that the Respondent evinced bad faith in thelitigation of this proceeding. The Respondent moved
toward settlement in September 1993, only to renege
on fulfilling its responsibilities pursuant to the agree-
ment, thereby precluding settlement. Then, a year later,
in September 1994, the Respondent repeated its behav-
ior. The Respondent agreed to a settlement which the
judge approved. Nevertheless, the Respondent again
refused to comply with this settlement, and the settle-
ment was set aside. The Respondent refused to comply
at this time solely on the basis of its opposition to cer-
tain ‚‚boilerplate™™ language in the remedial Notice to
Employees which was to be posted, even though this
language was identical to that agreed to a year earlier
under the prior settlement, on which the Respondent
had reneged for different reasons. The Respondent™s
capricious conduct once again prolonged the litigation
in this case. Further, when the judge scheduled a hear-
ing for April 3, 1995, the Respondent continued to en-
gage in tactics designed to delay and frustrate the
Board™s processes.In sum, this litigation could have been obviated hadRespondent honored either of its settlement commit-
ments. The result would have been prompt relief for
the Charging Party, and lower litigation costs for the
General Counsel. Unhappily, we cannot redress the
former harm. But we can, and should, redress the lat-
ter.We find that such repeated displays of bad faithwarrant the judge™s Order that the Respondent reim-
burse the General Counsel for litigation costs and at-
torneys™ fees. Notwithstanding the fact that the Re-
spondent reneged on fulfilling its responsibilities pur-
suant to both the 1993 and 1994 settlement agreement,
we find that the Respondent™s reimbursement obliga-
tion should commence on September 16, 1994. At that
time the judge approved a second settlement which had
been agreed to by the Respondent. This settlement had
been carefully negotiated by the parties following the
Respondent™s objecting to the implementation of the
September 1993 settlement agreement between the Re-spondent and the Union. Although the Respondent mayarguably have had some legitimate basis for refusing
to finalize arrangements under the September 1993 set-
tlement, the Respondent™s sole reason for reneging on
the September 1994 settlement was that it objected to
‚‚boilerplate™™ language in the remedial notice. Signifi-
cantly, it had approved such language in the 1993 set-
tlement. Thus, its objections in 1994 would not appear
to be genuine. Finally, the Respondent™s attempt to
delay the hearing at the last moment for a reason that
it knew to be in conflict with prior instructions from
the judge, and therefore predictably unacceptable, is
further evidence that the Respondent™s efforts were pri-
marily directed simply at delay of the litigation. It is
only the Respondent™s bad faith that precluded the
September 1994 settlement from being the consumma-
tion of this lengthy proceeding. The Respondent thus
bears the responsibility for prolonging this case. Ac-
cordingly, it is appropriate the Respondent be directed
to pay the General Counsel™s litigation costs subse-
quent to September 16, 1994.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, Lake Holiday Associates, Inc., d/b/a Lake
Holiday Manor, Demotte, Indiana, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Interrogating its employees about their union ac-tivities and sympathies and the union activity and sym-
pathies of other employees.(b) Soliciting written statements from its employeesregarding their union membership, activities, and sym-
pathies or the union membership activities and sym-
pathies of other employees.(c) Threatening its employees with discharge for re-fusing to give or alter written statements regarding the
union membership, activities, and sympathies of other
employees.(d) Maintaining and selectively and disparately en-forcing a no solicitation/distribution rule prohibiting
solicitation or distribution at any time or place on fa-
cility property without permission from the facility ad-
ministrator.(e) Discharging its employees because they engagein union or other protected concerted activities or for
cooperating with Board processes, or for refusing to
assist it in its response to Board proceedings by failing
and refusing to give or alter a written statement con-
cerning the union activities of other employees.(f) Failing and refusing to bargain in good faithwithin the meaning of Section 8(d) and 8(a)(5) and (1)
of the Act with 1199 Indiana, National Union of Hos-
pital & Health Care Employees, AFLŒCIO.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00470Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 471LAKE HOLIDAY MANOR9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(g) Unilaterally and without notice to or bargainingwith the Union discontinuing the established practice
of giving employees an annual wage increase.(h) Unilaterally and without notice to or bargainingwith the Union discontinuing the established practice
of paying qualifying employees a quarterly patient cen-
sus bonus.(i) Unilaterally notifying its employees that it wasimmediately terminating its past practice of giving an
annual wage increase and paying them a quarterly pa-
tient census bonus without notifying the Union and
giving it an opportunity to bargain over this decision.(j) Unilaterally and without notice to or bargainingwith the Union implementing a wage increase for its
unit employees.(k) Dealing directly with its employees, and bypass-ing the Union, their exclusive collective-bargaining
representative, by soliciting its employees resignations
with promises to rehire them at a new higher wage
rate.(l) Adamantly insisting on contract proposals whichare onerous and predictably unacceptable to the Union
for the purpose of frustrating negotiations and prevent-
ing agreement.(m) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes of the Act.(a) Rescind the invalid no solicitation/no distributionrule including the unlawful modification of the rule,
and make whole those employees, who suffered wage
and/or other losses resulting from the unlawful en-
forcement of the invalid no solicitation/no distribution
rule described in this decision as described in the rem-
edy section of this decision.(b) Within 14 days from the date of this Order, offerEdna Ramsey immediate, unconditional and full rein-
statement to her former job, or if that job is no longer
available, to a substantially equivalent one without
prejudice to her seniority or any other rights or privi-
leges previously enjoyed, and make her whole for any
loss of earnings, and any other benefits suffered as a
result of the discrimination against her in the manner
set forth in the remedy section of this decision.(c) Make Mabel Broertjes whole for any loss ofearnings, and other benefits suffered as a result of the
discrimination against her in the manner set forth in
the remedy section of this decision.(d) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charges and suspension of Edna Ramsey and Mabel
Broertjes and within 3 days thereafter notify them in
writing that this has been done and that the discharges
will not be used against them in any way.(e) Rescind the notice to employees issued on July17, 1992, regarding the suspension of annual wage in-
creases and quarterly patient census bonuses for em-
ployees in the bargaining unit.(f) Restore to employees in the bargaining unit, thewages, hours, and terms and conditions of employment
which were in effect prior to May 3, 1991, including
annual wage increases and quarterly patient census bo-
nuses, except that any wage rates or other benefits
which now exceed those in effect at that time shall not
be reduced.(g) Make whole those employees, who sufferedwage and/or other losses resulting from the unlawful
unilateral changes described in this decision as de-
scribed in the remedy section of this decision.(h) On request, recognize and bargain in good faithwith 1199 Indiana, National Union of Hospital &
Health Care Employees, AFL-CIO, as the exclusive
representative of the employees in the unit described in
the certification, concerning wages, hours, and terms
and conditions of employment, including annual wage
increases and quarterly patient census bonuses, and, if
an understanding is reached, embody the understanding
in a signed agreement.(i) Extend the period of certification and recognitionof the Union as the exclusive collective-bargaining rep-
resentative of the unit employees for 12 months from
the date that the Respondent commences bargaining in
good faith, as if the initial year of certification had not
expired.(j) Preserve and, within 14 days of a request, makeavailable to the Board or its agents, for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(k) Within 14 days after service by the Region, postat its facility in DeMotte, Indiana, copies of the at-
tached notice marked ‚‚Appendix.™™9Copies of the no-tice, on forms provided by the Regional Director for
Region 25, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notice to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shallVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00471Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
duplicate and mail, at its own expense, a copy of thenotice to all current employees and former employees
employed by the Respondent at any time since August
3, 1992.(l) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Re-
gional attesting to steps that the Respondent has taken
to comply.(m) Pay to the General Counsel the costs and ex-penses incurred by him in the investigation, prepara-
tion, presentation, and conduct of this proceeding,
since September 16, 1994, including reasonable coun-
sel fees, salaries, witness fees, transcript and record
costs, printing costs, travel expenses and per diem, and
other reasonable costs and expenses, all such costs to
be determined at the compliance stage of this proceed-
ing.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
interrogate our employees regardingtheir own Union and protected activities or such activi-
ties of other employees.WEWILLNOT
solicit written statements from ouremployees regarding their union memberships, activi-
ties and sympathies, or the union membership activities
and sympathies of other employees.WEWILLNOT
threaten our employees with dis-charge if they decline to give and/or alter statements
regarding the Union and protected, concerted activities
of employees.WEWILLNOT
discharge or suspend our employeesfor engaging in union and protected, concerted activi-
ties or for cooperating with Board processes, or for re-
fusing to assist us in our response to Board proceed-
ings.WEWILLNOT
refuse to bargain with the Union byunilaterally discontinuing our practice of providing em-
ployees an annual wage increase and quarterly patientcensus bonuses, or by unilaterally instituting anychanges in terms and conditions of employment in the
absence of a good-faith impasse.WEWILLNOT
notify our employees of changes intheir terms and conditions of employment without first
bargaining in good faith with the Union.WEWILL
rescind the no solicitation/no distributionrule currently in our employee handbook and WEWILL
NOTdiscriminatorily enforce any subsequent validrules, and WEWILL
make whole those employees whosuffered wage and/or other losses resulting from our
unlawful enforcement of the no-solicitation/no-distribu-
tion rule.WEWILL
, within 14 days from the date of theBoard™s Order, offer Edna Ramsey immediate and full
reinstatement to her former job or, if that job no longer
exists to a substantially equivalent position without
prejudice to her seniority or other rights and privileges
previously enjoyed and WEWILL
make her whole forany loss of earnings and other benefits resulting from
her discharge, less any net interim earnings plus inter-
est.WEWILL
make Mabel Broertjes whole for any lossof earnings and other benefits resulting from her dis-
charge and its conversion to a 3-day suspension, less
any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard™s Order, notify Edna Ramsey and Mabel
Broertjes in writing that we have removed from our
files all references to the discharges and suspension
previously issued to them, and WEWILL
, within 3 daysthereafter, notify them in writing that this has been
done and that the discharges and suspension will not
be used against them in any way.WEWILL
recognize and bargain in good faith with1199 Indiana, National Union of Hospital and Health
Care Employees, AFLŒCIO, including advance notifi-
cation to that Union of any intent by us to change your
terms and conditions of employment and by giving the
Union an opportunity to bargain about any changes in
terms and conditions of employment. The appropriate
unit is:All service and maintenance employees at ourDeMotte, Indiana facility; BUTEXCLUDING
all of-fice clerical employees, all licensed practical
nurses, all professional employees and all guards
and supervisors as defined in the Act.WEWILL
, on request, resume bargaining in goodfaith with the Union for 12 months thereafter as if the
initial year of certification had not expired and WEWILLput in writing and sign any agreement reached onterms and conditions of employment for our employees
in the above-described bargaining unit.WEWILLNOT
attempt to circumvent the Union byengaging in direct dealing with our employees regard-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00472Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 473LAKE HOLIDAY MANOR1Herein called the General Counsel.2All dates are in are 1992 unless otherwise indicated.3NLRB v. Holiday Manor, 930 F.2d 1231. (G.C. Exh. 4.)ing wages and other terms and conditions of employ-ment.WEWILLNOT
bargain in bad faith with the Unionby adamantly insisting on contract proposals which are
onerous and predictably unacceptable to the Union for
the purpose of frustrating negotiations and preventing
agreement.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of rights guaran-
teed you by Section 7 of the Act.WEWILL
withdraw the notice to employees issuedby us on July 17, 1992, regarding the suspension of
pay increases and bonuses for our employees.WEWILL
to the extent that we have not done so, re-store our former practice of granting annual wage in-
creases and quarterly patient census bonuses to our
employees.WEWILL
bargain in good faith with the Union con-cerning future employee bonuses and wage increases,
and with respect to all other terms and conditions of
employment.WEWILL
make whole our employees for lost wagesand bonuses which they suffered as a result of our dis-
continuance of annual wage increases and quarterly pa-
tient census bonuses, plus interest.WEWILL
restore to the employees in the bargainingunit the wages, hours, and terms and conditions of em-
ployment that were in effect before May 3, 1991, ex-
cept that any wage rates or other benefits which now
exceed those in effect at that time will not be reduced.WEWILL
pay to the General Counsel the costs andexpenses incurred by him in the investigation, prepara-
tion, presentation, and conduct of this proceeding,
since September 16, 1994, including reasonable coun-
sel fees, salaries, witness fees, transcript and record
costs, printing costs, travel expenses and per diem, and
other reasonable costs and expenses, all such costs to
be determined at the compliance stage of this proceed-
ing.LAKEHOLIDAYASSOCIATES, INC. D/B/ALAKEHOLIDAYMANORSteve Robles, Esq., for the General Counsel.1Keith R. Fafarman, Esq. (Gambs, Mucker, Bauman &Seegar), of Lafayette, Indiana, for the Respondent.John Freeman, President, of Monticello, Indiana, for the Re-spondent.Tiney L. Ross, Executive V.P., of Gary, Indiana, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEI. THECASE
Part AROBERTC. BATSON, Administrative Law Judge. This con-solidated case initially came on for trial before me on Sep-
tember 13, 1993, at Rensselaer, Indiana. The charges in Case
25ŒCAŒ22091 were filed on August 3, 1992;2Case 25ŒCAŒ22253 on November 20; Case 25ŒCAŒ22326 on January 19,
1993; Case 25ŒCAŒ22353 on February 2, 1993; Case 25Œ
CAŒ22359 on February 4, 1993; Case 25ŒCAŒ22375 on Feb-
ruary 17, 1993. All charges were filed by 1199 Indiana, Na-
tional Union of Hospital & Health Care Employees, AFLŒ
CIO (the Union), and were timely served upon the Respond-
ent. On April 30, 1993, the Regional Director for Region 25
(Indianapolis, Indiana) issued an order consolidating cases,
consolidated complaint and notice of hearing, alleging that
Lake Holiday Associates, Inc. d/b/a Lake Holiday Manor
(the Respondent or Employer) had committed Acts in viola-
tion of Section 8(a)(1), (3), (4), and (5) of the National
Labor Relations Act (the Act).Specifically the complaint alleges that Respondent coer-cively interrogated its employees with respect to their union
activities and the union sympathies of other employees; so-
licited written statements from its employees regarding em-
ployees™ union activities; threatened its employees with dis-
charge if they refused to give and/or alter a written statement
regarding their union activities; maintaining and selectively
and disparately enforcing and applying an invalid and overly
broad no-solicitation/distribution rule; altering the invalid
rule to prohibit all solicitation and distribution throughout the
facility without regard to work/nonwork areas and work and
nonworktimes all in violation of Section 8(a)(1) of the Act.
The violations of Section 8(a)(3) and (1) are the discharges
of its employees Edna Ramsey and Mabel Broertjes.
Broertjes was also discharged for refusing to give a sworn
statement demanded and sought by the Respondent with re-
spect to the charge in Case 25ŒCAŒ22253 in violation of
Section 8(a)(4) and (1) of the Act.The 8(a)(5) and (1) allegations arise out of the Union™scertification as exclusive bargaining representative of the em-
ployees in an appropriate unit issued by the Board on April
13, 1988. On June 14, 1989, on Motion for Summary Judg-
ment the certification year was extended for 1 year from the
time Respondent commenced bargaining in good faith. That
order was enforced by the United States Court of Appeals for
the 7th Circuit on April 23, 1991.3These allegations includeunilaterally discontinuing paying its employees annual wage
increases; unilaterally discontinuing paying employees a
quarterly patient census bonus; unilaterally altering its no
solicitation/distribution rule; unilaterally establishing a new
starting wage for unit employees; unilaterally implementing
a new wage increase for starting employees; bypassing the
Union and dealing directly with unit employees; adamantly
insisting on onerous proposals which were predictably unac-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00473Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ceptable to the Union; maintaining intransigent positionswhich frustrated the bargaining process, and general bad-faith
bargaining.The Respondent™s answer to the complaint admits serviceof the charges and the complaint and that it discharged Edna
Ramsey and Mabel Broertjes and the maintenance of the al-
leged invalid no-solicitation/distribution rule. It further ad-
mits unilaterally implementing the changes in terms and con-
ditions of employment of its employees, but only after reach-
ing a good-faith bargaining impasse. Respondent denies that
it violated the Act in any manner as alleged in the complaint.Having set forth the above statement of the case the usualdecisional format is to set forth the findings of facts. How-
ever, there was no testimony or other evidence in support of
the complaint taken at this September 13, 1993 session of the
trial. At this point it will suffice to state that the complaint
alleges, the answer admits, and the evidence establishes that
these issues are properly within the Board™s jurisdiction.Part B. Settlement of the IssuesUpon my arrival at the trial site acquired by the counselor the General Counsel shortly before the scheduled 1 p.m.
hearing time, I was informed by the General Counsel, Steve
Robles, Respondent™s counsel, Keith Fafarman, and the
Charging Party representative, Tiney Ross that the Charging
Party and Respondent had been diligently striving ‚‚all morn-
ing™™ to reach a settlement. The parties jointly requested that
I delay the opening of the record to permit them to further
pursue settlement. I agreed to the request with the provision
that we would open the record if settlement was achieved
and read into the record the terms of the settlement agree-
ment and at that time I would decide whether or not I wouldapprove such agreement.The General Counsel apprised me that while he would notjoin in the settlement agreement contemplated by the Union
and the Respondent at that time, for reasons hereafter set
forth, he was assisting them to formulate an agreement and
would read the substance of an agreement, if reached, into
the record. The parties were negotiating settlement from the
preprepared settlement agreement and notice to employees
which the General Counsel had provided which tracked all
of the complaint allegations. The General Counsel and the
parties agreed to report to me at 30-minute intervals any
progress being made toward agreement. This they did. Fi-
nally at 4:45 p.m., according to the official transcript, the
General Counsel advised that agreement had been reached
and I opened the record in order for the substance of the
agreement to be read into the record. This was done by the
General Counsel.The General Counsel offered into evidence as his exhibit3, the settlement agreement and notice to employees, which
was subsequently withdrawn inasmuch as it contained nu-
merous handwritten changes and deletions and was basically
not legible. The General Counsel was to subsequently sub-
stitute a ‚‚clean™™ copy. (Tr. 9Œ12.)The General Counsel read into the record the terms of theAgreement which was labeled Appendix A. (Tr. 11L24Œ
14L12.) I subsequently refused to let Respondent specifically
deny the commission of any unfair labor practices. The set-
tlement included payments of certain sums of money to the
alleged discriminatees and other employees as compensation
for discontinuation of the patient census bonus and annualwage increases. The General Counsel then read the languageof most of the notice to employees the Employer had agreed
to post. While this reading is not the complete notice as indi-
cated from the context of the General Counsel™s comments,
Respondent™s counsel had a copy of the notice and could
have read along with him. (See Tr. 14Œ20.)At this point the General Counsel stated his two objectionsto the settlement. The first objection was that the agreement
did not name the individuals or the amount of money to
which they were entitled as reimbursement for the discon-
tinued patient census bonus and anniversary wage increases.
(Tr. 20.) The Respondent had agreed to obtain the names and
amounts, as the record indicates, at which time the General
Counsel stated that when this was accomplished he would
withdraw his first objection. (Tr. 21.) The General Counsel™s
second objection to the agreement was that it did not provide
for the reinstatement of the patient census bonus. The Gen-
eral Counsel conceded that this was a minor part of the case,
but for the record he had to object. The Respondent agreed
to bargain with the Union in good faith about the reinstate-
ment of the census bonus and to extend the certification pe-
riod for one year from the time it commenced bargaining in
good faith. (See Tr. 21Œ33.)There followed a rather lengthy discussion about the pa-tient census bonus and the General Counsel™s objection to it.
(See Tr. 35Œ54.) I gave the Respondent until October 15,
1993, to ascertain the names of the employees due moneysbecause of the discontinuation of the patient census bonus
and the anniversary wage increase and to get agreement from
the Union as to the accuracy and forward them to the Gen-
eral Counsel. The General Counsel would forward them to
me by November 1, 1993, for my approval. (See Tr. 54Œ60.)
I then adjourned sine die. (Tr. 61.)Prior to adjournment I prophetically stated ‚‚I am a littleleery of this procedure. But I think the parties have substan-
tial compliance in the settlement agreement, with the excep-
tion of the data reflecting how much all of the employees
should receive.™™ (Tr. 54.)Part C. Postadjournment EventsFollowing the adjournment sine die of the hearing thereensued voluminous correspondence between Respondent™s
counsel Keith Fafarman and Union Representative Tiney
Ross, endeavoring to resolve the issues.Here I shall set forth a brief chronology of these events.On October 8, 1993, Fafarman wrote Ross a letter including
computer-generated payrolls, stating in part ‚‚those employ-
ees entitled to share in the $2,500 census bonus are indicated
on the computer-generated payroll register.™™ Also included
were documents showing the identity of the employees and
the amounts owed in settlement of the wage increase dispute.
(Exh. A, G.C. Exh. 1(ii).)Ross did not respond until by letter dated November 22,1993, in which she took issue with some of Respondent™s
computation. She contended in substance that there were in-
adequacies in the payroll list of employees to be paid the
wage increase among other objections to the Respondent™s
computations. She attached her own computer-generated list
of employees and amounts owed and the reasons in support
therefor. (Exh. B, G.C. Exh. 1(ii).)By letter dated December 7, 1993, Fafarman respondedstating that with one possible exception the amounts pre-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00474Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 475LAKE HOLIDAY MANOR4In the course of the hearing it was noted that the General Coun-sel had inadvertently failed to include a number of documents in-
cluding some of my orders and correspondence between the parties
as well as other data in the supplemental formal papers received into
evidence. (I herewith admit those documents as JD Exhs. 1 through
16.viously determined by Respondent were correct. He then setforth Respondent™s reasoning for each individual Ross had
questioned. There were 13 such individuals. (Exh. C, G.C.
Exh 1(ii).)Ross, apparently pursuant to a January 21, 1994 telephoneconversation with Fafarman, responded on January 25, 1994,
stating her perceived inadequacies of Respondent™s Decem-
ber 7, 1993 computations. In essence she took issue with Re-
spondent™s change of everyone™s anniversary date when a
new Federal minimum wage took effect. She set forth several
examples and stated that all other employees were in the
same position. (Exh. D, G.C. Exh. 1(ii).)On March 2, 1994, the General Counsel filed with me aMotion to Revoke Acceptance of Settlement Agreement and
to Reconvene Hearing. (G.C. Exh. 1(gg)) In support of this
motion the General Counsel set forth his objections to the
settlement as indicated above. He continued:(4) The judge then directed the Respondent andUnion to present such joint, agreed-upon information
regarding names and money computations to General
Counsel, who would then spot-check the data and who
would only thereafter consider withdrawing his first ob-
jection under 2(a) above;(5) The Respondent and Union have attempted toagree on the specific identities and money amounts
under 2(a) above, but have been unable to so agree, and
appear to be at deadlock on those issues;(6) General Counsel therefore has no basis for with-drawing either of his two objections under (2) above;(7) Therefore the parties have not complied with theterms of the settlement agreement.Wherefore, General Counsel moves that the judge issue anorder (after allowing Respondent and the Union a reasonable
period of time within which to respond to this motion) re-
voking acceptance of the settlement agreement and reconven-
ing these cases for hearing in Rensselear, Indiana on agreed-
upon dates.On March 15, 1994, I issued an order to show cause whythe General Counsel™s motion should not be granted return-
able by March 31, 1994. (JD Exh. 1.)4On March 25, 1994,the Respondent filed the following response to the Order:
(G.C. Exh. (1ii).)Comes now Lake Holiday Associates, Inc. d/b/aLake Holiday Manor (‚‚Lake Holiday™™), by counsel,
and in response to the Order to Show Cause dated
March 15, 1994, states as follows:1. Lake Holiday and 1199 Indiana, National Unionof Hospital and Health Care Employees, AFLŒCIO
(‚‚Union™™) are in agreement as to the specific employ-
ees who are entitled to equally share in the $2,500
‚‚census bonus™™ that would be paid by Lake Holiday
as part of the settlement agreement.2. As of this date, Lake Holiday and the Union havebeen unable to agree on the amounts due employees asback wages in settlement of Lake Holiday™s alleged dis-continuance of an alleged established practice of anni-
versary wage increases.3. On October 8, 1993, Lake Holiday mailed to theUnion its calculations of the amounts due employees
under the proposed settlement terms of the wage in-
crease dispute referenced in paragraph 2 above. A copy
of this letter is attached as exhibit A.4. On November 22, 1993, the Union stated that theythought that Lake Holiday™s calculation of back wages
due under the proposed settlement was incorrect be-
cause certain employees did not receive back wages for
all hours worked between March 17, 1992, and January
23, 1993. A copy of this letter is attached as exhibit B.5. On December 7, 1993, Lake Holiday responded tothe Union™s letter of November 22, 1993, and explained
why its calculations of back wages due under the pro-
posed settlement agreement were corrected. A copy of
this letter is attached as exhibit C. As per paragraph 3
of this letter, it has been determined that Z. David
worked 39.5 regular hours and 4.5 overtime hours be-
tween 1/17/93 and 1/23/93, and is thus due back wages
of $6.94.6. On January 25, 1994, the Union responded toLake Holiday™s letter of December 7, 1993. A copy ofthis letter is attached as exhibit D. As it is undisputed
that Lake Holiday adjusted an employee™s anniversary
date for the purpose of annual salary reviews to the
date an employee received a minimum wage salary in-
crease, the Union is attempting to obtain back wages
for hours that were not included in the proposed settle-
ment agreement. Because the proposed settlement
agreement did not provide for an across the board in-
crease, the Union is in essence refusing to consummate
the settlement agreement as negotiated by the parties.Respectfully submitted this 25 day of March, 1994./s/ Keith R. FafarmanKeith R. Fafarman, of the firm ofBy letter dated May 19, 1994, pursuant to a telephone con-ference call with all parties including myself, Fafarman wrote
Ross setting forth that ‚‚framework™™ of Respondent™s view
of the settlement agreement. (JD Exh. 2.) On May 31, 1994,
Ross responded with questions relevant to Fafarman™s pro-
posed framework. (JD Exh. 3.) On June 8, 1994, Fafarman
wrote Ross that he believed the agreement could be finalized.
(JD Exh. 4.)It appearing that the Respondent and the Union were mak-ing little progress toward agreement, on August 3, 1994, I
issued an Order Reconvening Hearing on September 12,
1994 at 1 p.m. at Rensselaer, Indiana, unless the parties sub-
mitted a completed settlement agreement to me prior to Sep-
tember 1, 1994. (JD Exh. 5.)On August 11, 1994, Fafarman wrote Ross setting forthhis recalculated amounts due employees for backpay under
the settlement agreement. (JD Exh. 6) on August 22, 1994,
pursuant to a telephone conversation with Ross, Fafarman
wrote Ross that it appeared they were in agreement and that
he would contact counsel for the General Counsel, Robles,
as soon as possible to have the settlement finalized. (JD Exh.
7.)VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00475Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5This was the earliest date the General Counsel was available.I was advised telephonically by the Counsel by the Gen-eral Counsel that the Parties had reached agreement and on
August 26, 1994, I issued an Order indefinitely postponing
the hearing scheduled for September 12, 1994. JD Exh. 8.
On August 31, 1994 the General Counsel faxed me a copy
of the Settlement Agreement including the Notice to Em-
ployees, noting that Respondent had agreed to a one year ex-
tension of its bargaining obligation. In this agreement the
General Counsel withdrew his first objection to the Settle-
ment inasmuch as the parties had agreement on the identify
of the employees and the amounts of money owed them. (JD
Exh. 9.)On September 16, 1994, I issued an order approving settle-ment agreement, dismissing complaint, and remanding case
to Regional Director, for the purpose of overseeing compli-
ance. (JD(ATL)Œ13Œ94, JD Exh. 10.)Part D. Postsettlement EventsEvidently when Region 25 of the Board attempted to havethe Respondent comply with the settlement agreement, it
failed to do so. By letter dated October 7, 1994. (JD Exh.
11.) Fafarman advised me that the president of Respondent,
John Freeman, had informed him that he was unwilling to
sign and post the notice to employees because of the
‚‚boilerplate™™ language. The Notice contained the traditional
Board approved language for such notices. Fafarman further
suggested a conference call to see if the matter could be re-
solved. Such conference call was had on December 8, 1994,
during which Fafarman wanted the language modified. The
counsel for the General Counsel and the Charging Party
strenuously objected, as did I after all the effort that had
gone into the agreement. I advised Fafarman that I would
immediately set aside the settlement agreement, and order
dismissing the complaint and schedule a hearing at the earli-
est possible date. Fafarman then requested 30 days during
which he would try to get his client to comply. I gave him
until the close of business December 22, 1994, and asked the
General Counsel to confirm that in writing. This he did on
December 8, 1994, stating that the compromise money
amounts agreed to in the settlement would be withdrawn and
he would seek 100 percent with interest if the case went to
trial. (JD Exh. 12.)On December 22, 1994, Fafarman was contacted via retelephone his compliance and he stated he had not heard
from his client. On December 23, 1994, I issued an order
withdrawing approval of settlement agreement, rescinding
order dismissing complaint and remand to Regional Director
and order reconvening hearing. The hearing was ordered Re-
convened for April 3, 1995.5(G.C. Exh. 1(JJ).)On March 14, 1995, the following letter of withdrawal ofappearance was sent by Fafarman:NOTICE OF WITHDRAWAL OF APPEARANCEComes now attorney Keith R. Fafarman of the lawfirm of Gambs, Mucker, Bauman & Seeger, and with-
draws his and the law firm™s appearance for Lake Holi-
day Associates, Inc. d/b/a Lake Holiday Manor for the
reason that Lake Holiday Associates, Inc. no longer de-sires the above attorney or law firm to represent it inthe above captioned matter.Respectfully submitted this 14th day of March, 1995./s/ Keith R. FafarmanKeith R. Fafarman, of the firm ofNo party opposed the withdrawal of counsel and on March20, 1995, I issued an order permitting withdrawal of counsel
‚‚PROVIDINGsuch withdrawal DOESNOTIMPACTTHESCHED
-ULEDHEARINGDATEOFAPRIL3
, 1995.™™ (JD Exh. 13.)Thereafter the Respondent made no contact with the Divi-sion of Judges or Region 25 with respect to representation.
Region 25 administratively notified my office that as far as
they knew John Freeman, president of Respondent would be
representing Respondent. On Friday, March 31, 1995, at 3:58
p.m. my office received the following faxed motion for a 60-
day continuance (JD Exh. 14):IN RE:CASES 25ŒCAŒ22091 et al.
LAKE HOLIDAY ASSOCIATES, INC.
d/b/a LAKE HOLIDAY MANORMOTION FOR CONTINUANCEComes now Daniel C. Blaney and petitions and advisesthe Court as follows:1. That John Freeman of Lake Holiday Associates,Inc. d/b/a Lake Holiday Manor, contacted our Law
Firm on Tuesday, March 28, 1995 and requested that
we enter our appearance on his behalf in this matter.2. That Daniel C. Blaney learned by subpoena toSandra Smith that there is a hearing scheduled before
this Court on April 3, 1995.3. That Daniel C. Blaney as Attorney for NewtonCounty, Indiana is required to be at a Newton County
Commissioners meeting on said date.4. That Daniel C. Blaney needs adequate time to pre-pare for the trial.WHEREFORE, John Freeman of Lake Holiday Associ-ates, Inc. d/b/a Lake Holiday Manor, respectfullty [sic]
requests that the trial scheduled for April 3, 1995 be
continued for sixty days./s/ Daniel C. BlaneyDaniel C. BlaneyBlaney, Casey & Walton124 E. State StreetP. O. Box 500Morocco, IN 47963Mr. Blaney was telephonically advised by the associatechief judge that it was my intention to proceed with the trial
and he could renew his motion at that time.On September 18 Attorney Blaney filed, by fax, a motionto withdraw as counsel of record and requested that Re-
spondent be granted 30 days in which to obtain other coun-
sel. (JD Exh. 15.) On September 19, 1995, I issued an order
granting the motion to withdraw as counsel and noted that
Respondent could obtain counsel at any time. JD Exh. 16II. THERECONVENEDHEARING
The trial in this matter, as had been scheduled by me re-convened on April 3, 1995, at Rensselear, Indiana. (G.C.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00476Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 477LAKE HOLIDAY MANORExh. (JJ).) Respondent™s president, John Freeman, appearedon behalf of Respondent. The issues to be litigated are set
forth above in the part 1A section of this decision.A brief outline of the events occurring with respect to theSettlement Agreement and Respondent™s refusal to comply
therewith was stated for the record. John Freeman, President
of Respondent was present and initially declined an invita-
tion to make an appearance on the record. Also present was
Respondent™s bookkeeper, Sandra Smith, who had been sub-
poenaed by the General Counsel. Also stated for the record
were facts involving the withdrawal of Respondent™s former
counsel, Keith R. Fafarman, on the grounds that Respondent
did not want him or his firm to continue to represent it. Fur-
ther stated for the record was Respondent;, apparently, retain-
ing Attorney Daniel C. Blaney, and the reasons for my re-
fusal to grant a requested 60-day continuance of the case.
(Tr. 68Œ70.)After receipt of the supplemental formal papers offered bythe General Counsel, John Freeman requested to make a
statement. I then had him make an appearance for the record.
(Tr. 71.) The dialogue with Freeman was:MR. FREEMAN: My name is John Freeman. My ad-dress is 410 Tioga Road, Monticello, Indiana.Uh, it is my opinion that I am being denied counselin this matter, uh, which I also believe is my civil right
to have counsel.My counsel could not be here because of a trial, IunderstandŠI don™t know what his schedule is.So I am not prepared to address, respond, ask, an-swer anything without the right of counsel.JUDGEBATSON: Well, Mr. Freeman, is it not correct,sir, that you were represented by counsel, Mr. Keith R.
Fafarman of the law firm of Gambs, Mucker, Bauman
and SeegerŠMR. FREEMAN: Yes, I previously was.JUDGEBATSONŠin the previous proceeding and thathas been going on now for Šwell, the settlement
agreement was approved more than 18 months ago and,
uh, you refused to comply with that, is that correct, sir?Mr. Fafarman had entered into it, I assume, on yourbehalf?MR. FREEMAN: Without the advice of counsel, I amnot prepared to address that question.JUDGEBATSON: Well, Mr. Freeman, what wasyourŠyou don™t have to answer this if you don™t want
to, sirŠI am certainly not going to take advantage of
a layman in this regard.MR. FREEMAN: Thank you.JUDGEBATSON: And I have a great dealŠas I sayŠof even empathy for Mr. Blaney because every lawyer
who has been in private practice has had client to come
to him two days before a trial which had been sched-
uled for three months was to occur and, ‚‚I can get an-
other 60-day postponement.™™Now, according to Mr. Fafarman, he says that he hasrequested permission to withdraw because you no
longer wanted him or his firm to represent themŠto
represent you in this matter, is that correct, sir?MR. FREEMAN: Without the advise of counsel, I amnot prepared to address or answer the question.JUDGEBATSON: Well, did you no longer want Mr.Fafarman or his firm to represent you in this matter:I mean, that was Mr.Šand he sent you a copy of theletterŠthat was his representation to me.MR. FREEMAN: Without the advise of counsel, I amnot prepared to address or answer the question.JUDGEBATSON: Very well, do you have any ideawhether or not Mr. Blaney will make an appearance
today or tomorrow or at any point during these pro-
ceedings?MR. FREEMAN: I have no idea, Your Honor.I had a letter faxed to me that I received this morn-ing and that is the only information I have.I am not talkingŠ
JUDGEBATSON: Is that letter the signed one that Ihave here that was faxed to my office on Friday after-
noon at 3:58 toŠMR. FREEMAN: Is it addressed to you?JUDGEBATSON: It is addressed to, uhŠit just says,uh, ‚‚In Re: Lake Holiday Associates, Inc., d/b/a Lake
Holiday Manor, Motion for a Continuance.™™I assume that it was faxed to me, yes.
MR. FREEMAN: Right.No, that is not what I received this morning.
JUDGEBATSON: Well, if you haveŠdo you thinkwhat you received this morning might have some rel-
evance to this matter?MR. FREEMAN: Other than he couldn™t be hereŠthat™s the letter, yes, sir.JUDGEBATSON: I, sirŠMr. Freeman, I am extremelysorry in this matter but in my opinion, Lake Holiday
Manor has engaged in laches, which is, you know, you
don™t act timelyŠin a timely fashion.It is a legal term and after awhile your time simplyruns out. And, uh, that is actually what happened here.Now I will say this, Mr. Freeman, and I, uhŠbelievethat the settlement agreement that was entered into on
your behalf by Mr. FafarmanŠwell, it was actually
sometime after September 13, 1993, because it took Mr.
Fafarman approximately a year to give the General
Counsel the identity of the employees to whom certain
monies were owed and the amounts owed to them.And it was at that point that I approved the settle-ment agreement over the objection of Mr. Robles be-
cause I was giving you an extreme break.Now I realize you probably do not want to acceptthisŠessentially the same settlement can go with the
exception of theŠif you will consent to the Board™s
issuing an Order and to the entry of a decree from the
Seventh United States Circuit Court of Appeals™ enforc-
ing it.If I approve another settlement agreement, it is goingto be one that I can enforce or that the Board can en-
force and we will not get into the same bind as we did.I feel partially to blame for it but I had absolutelyno reason to believe that, uh, once after the General
CounselŠalthough he was not a party to itŠhe put in
a lot of hours trying to put it together for Mr. Fafarman
and Ms. RossŠand I had no reason to think that, uh,
it would not be posted and executed.And it would all be over by nowŠeverything.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00477Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Essentially you can have the same settlement withthe exception of you will have to re-institute the patient
census bonus which I think is the objection that Mr.
Robles has had to it.The Board will issue and Order you will consent tothe entry of a decree from the Seventh Circuit Court of
AppealsŠMR. ROBLES: Your, Honor, I might addŠJUDGEBATSON:Šenforcing the Order.MR. ROBLES: I™m sorry. I might at this point in thedeadline letter which I sent to the parties in December
of ™94, pursuant to your direction, uh, giving them I be-
lieve the deadline of December 22nd, to sign the extant
settlement agreement, that I said if it wasn™t signed by
that time and if it wasn™t received and approved by the
Judge, then all of the money figures in the first settle-
ment went out the window.They were all compromise figures andŠ
JUDGEBATSON: That is correct.MR. ROBLES:Šand we are not going to consideranything except 100 per centŠJUDGEBATSON: I willŠwe won™t have the dollarfigures in there, just reinstatement to and back pay of
whatever it might be as determined by your compliance
office.Mr. Blaney was telephonically advised that I intended togo to trial on Monday, April 3, 1995, at Rensselear, Indiana,
that his motion arrived too late. At the reconvened trial on
April 3, 1995, John Freeman made an appearance on behalf
of the Respondent. Daniel Blaney did not appear.The General Counsel then stated his position and therewas further dialogue by Freeman, the General Counsel, and
myself.All parties were afforded opportunity to call, examine andcross-examine witnesses, to introduce relevant documentary
evidence, to make oral argument on the record, and to file
posttrial briefs. The General Counsel filed a brief which has
been duly considered. Based upon my observation of the wit-
nesses, whose testimony was not refuted, and consideration
of the probability of the veracity of their testimony I make
the followingFINDINGSOF
FACTIII. JURISDICTIONLake Holiday Associates, Inc. d/b/a Lake Holiday Manor,is a corporation with an office and place of business located
at Demotte, Indiana, where it is engaged in the provision of
residential health care and related services. During the 12
months preceding issuance of this complaint Respondent de-
rived revenues in excess of $50,000 from medical payments
from the United States Government and during the same pe-
riod of time derived gross revenues in excess of $100,000.
The compliant alleges, the answer admits and the evidence
establishes that Respondent is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act and is a health care institution within the meaning of
Section 2(14) of the Act.The complaint alleges, the answer admits and I find theUnion is a labor organization within the meaning of Section
2(5) of the Act.IV. THEUNFAIRLABORPRACTICES
The genesis of this case is a Board conducted election inDecember 9 1986, which the Union won. After the filing and
processing of a test of certification charge, on April 13,
1988, the Board certified the Union in a unit of:All service and maintenance employees employed atour Demotte, Indiana facility; BUTEXCLUDING
all officeclerical employees, all Licensed Practical Nurses, all
professional employees and all guards and supervisors
as defined in the Act.On July 14, 1989, the Board issued an order in Case 25ŒCAŒ19429, which provided inter alia for the extension of the
certification period for 1 year from the time Respondent
commenced bargaining in good faith. The Board sought en-
forcement of this order in the United States Court of Appeals
for the Seventh Circuit. The court granted enforcement on
April 23, 1991. (G.C. Exh. 4.) It was not until February 27,
1992, that the parties met at the bargaining table. The parties
met 11 times between that date and January 22, 1993.Many of the complaint allegations relate to and arises fromthe maintenance and enforcement of the following No
Solicitation/Distribution rule which Respondent admits it had
maintained at this facility since July 1, 1987:2.28 GROUP II.14. Soliciting, collecting contributions or distributionof literature for any purpose within permission of the
Administrator (is prohibited.)4.7 SOLICITATION/DISTRIBUTION.Your are not permitted to solicit other employees orto distribute literature during working time. Employees
are not permitted at any time to solicit other employees
in immediate resident care areas or in any other area
where solicitation would interfere with resident care by
disturbing residents or disrupting health care services.Working time includes the working time of both theperson doing the solicitation or distribution and the per-
son to whom it is directed.Employees are not permitted to distribute literaturein any working area at any time.Persons not employed by the Manor may not, at anytime, solicit, sell, or distribute merchandise, services,
and/or literature on Manor property for any purposes.Any violation of this policy should be reported toyour department director immediately. Employees vio-
lating this policy will be subject to disciplinary action
up to and including termination.The maintenance and enforcement of this rule is, on itsface, clearly invalid and unlawful in that it is overly broad
and particularly in that it requires the permission of the Ad-
ministrator for any form of solicitation or distribution any-
where at anytime at Respondent™s facility. See Norris/O™Bannon, 207 NLRB 1236 (1992).The General Counsel™s witness, Josephine Cain, a CNAwho had worked for Respondent on two different occasion,
from September 1991 to December 1992, and was reem-
ployed in January 1995, and was working at Respondent at
the time of the trial. Cain testified that in June or July 1992,
she was approached by laundry employee Beth SaulsgivaVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00478Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 479LAKE HOLIDAY MANORwho asked her to come by the laundry room on her breakand look at ‚‚a paper.™™ Cain forgot to do so. That same day
as she preparing to clock out another employee, Jeanette Pat-
rick, was coming in to work the evening shift showed her
a piece of paper and asked her to sign it. The piece of paper
was a petition to get the Union out at Respondent. Cain de-
clined to sign stating she didn™t know what she wanted to
do. Cain testified that supervisory personnel was aware of
the solicitation to decertify the Union.Cain further testified that CNA Edna Ramsey showed hera classified advertisement which had been placed in an area
newspaper by Lake Holiday manor stating ‚‚NOWHIRINGCERTIFIEDNURSINGASSISTANTS.™™ The ad went on to read‚‚ask about our exciting new wage scale™™ (G.C. Exh. 7).
Cain suggested that when Facility Administrator Rick Thorn-
ton got there they should talk to him and see if they were
going to get a raise. Cain was designated spokesperson.
When Thornton came in she asked ‚‚Are we getting a raise
hike?™™ Thornton asked her to come into his office where he
told her, ‚‚No, you are not getting a raise.™™ She reminded
him that she had been there 15 months and was doing a good
job. Thornton said, ‚‚Well, you can™t have a pay raise be-
cause of the Union. Mr. Freeman said the Union has put a
stop to the raises.™™ (Tr. 95.) Thornton then agreed with Cain
that new employees would be paid more.Cain further testified that about November 28, she and agroup of other employees were at the nursing station when
night-shift charge nurse Karen Etter told the group that Di-
rector of Nursing Mary Helms had told her to let the CNAs
know that they could quit and come back and hire in at a
higher rate of pay, but cautioned them not to do it as a group
since that would be considered walking off the job, but to
do it individually. This conversation occurred when Cain told
them that Thornton had told her she couldn™t get a raise be-
cause of the Union.Cain identified a letter sent to all employees by Respond-ent dated July 17, 1992. General Counsel Exhibit 8 reads as
follows:July 17, 1992Dear Lake Holiday Manor Employees:As you know, the management of this facility andthe union are in the process of negotiating a contract.You are aware of the bonus system where, at the dis-cretion of management, bonus checks may be given to
employees who meet the cirteria. (sic)Because the giving of the ‚‚bonus™™ checks could beconstrued as a raise and thus against NLRB rules, we
will not, unfortunately, be issuing ‚‚bonus™™ checks for
the second quarter of 1992.Thank you for your understanding of this matter.Sincerely,/s/ Deborah L. HartzlerDeborah L. HartzlerAdministratorKaren Etter testified that she worked as night-shift chargenurse for Respondent from October 1992 to February 1993.
She said one of the employees had shown her the advertise-
ment (G.C. Exh. 7), in November or December. She further
testified that approximately November 1992, Director of
Nursing Mary Helms had a meeting with all the chargenurses in the small dining room at the facility. She testifiedthat Helms referred to the ad (G.C. Exh. 7), and told them
to tell the CNAs and assistants that they could quit and be
rehired at a higher wage and to pass that word on to the peo-
ple, but tell them not to do it at one time and leave the facil-
ity short handed. She added that Thornton had said they
could not give them a wage increase if they already worked
there because of the Union. She further admonished them not
to say where they got this information. She stated that sev-
eral employees did this. (Tr. 104Œ107.)Edna Ramsey testified to having received General CounselExhibit 8 wherein Respondent stated they could not continue
to give the census bonus as previously given because the
NLRB could construe it as a raise, and indicated that was
prohibited. Ramsey worked as a CNA at the facility from
March 1990 to November 12, 1992, when she was dis-
charged. She described the census bonus which had been
given in the past. She testified that if the facility exceeded
a certain percentage of its capacity during a given yearly
quarter 25 to 30 employees would share in a $3 bonus. The
stub of Ramsey™s census bonus check dated October 19,
1991, in the amount of $125 was entered into evidence.
(G.C. Exh. 5. She stated that she believed the percentage of
capacity to be in the mid to upper 70 percent to qualify for
the bonus.Ramsey gave testimony with respect to Respondents pastpractice of granting a 10-cent-per-hour wage increase to all
employees on the anniversary date of their employment. She
testified that at a staff meeting in February 1992, owner and
president, John Freeman informed the employees that be-
cause the Company was in negotiations with the Union the
annual wage increase would not be given. She further testi-
fied that when the Federal minimum wage increase accrued
in April 1991, all employees receiving an increase because
of the minimum wage increase did not receive their anniver-
sary date increase. The Respondent changed all such employ-
ees anniversary to April.Ramsey, who is an alleged 8(a)(3) discriminatee, testifiedthat on November 9, at about 4:15 p.m., after she had
clocked out, she went to the break room to wait for her ride.
Another CNA, Mabel Broertjes was having her lunch and
they engaged in ‚‚small talk for a few minutes. Ramsey then
showed Mabel her ‚‚application for the Union™™ and asked if
she had received one. Broertjes said she was not familiar
with it and Ramsey gave her the card, saying she had others
at home. Broertjes laid the card on the table. As Ramsey was
leaving she passed Director of Nursing Mary Helms in the
doorway. Helms glanced toward the table where Broertjes
was having lunch.Ramsey was scheduled off the following 2 days and re-turned to work on November 12. After a meeting in the din-
ing room, which Ramsey did not attend, Mary Helms ap-
proached her and told her Administrator Thornton wanted to
see her before she went home.After clocking out Ramsey went to Thornton™s office andpresent there with him was his secretary, Carol Craft. After
asking her to be seated he stated ‚‚Edna, ... you have these

warnings against you here but this last one, this fourth warn-
ing that I have today, I consider it very serious.™™ He then
read her the warning which constituted her discharge. (G.C.
Exh. 6.) The discharge notice indicated four previous
warnings but not the nature of them. Under remarks by su-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00479Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
pervisor are inter alia ‚‚Employees are not permitted to so-licit or distribute literature in the facility (p. 25 employee
handbook).™™ Thornton asked if she would like to decline to
sign. She did not sign.With respect to Respondent™s permitting solicitation anddistribution of items not related to the Union, Ramsey testi-
fied that during her more than 2 years employment she had
sold girl scout cookies at the facility and had observed others
selling popcorn. She also related events involving raffles
conducted by the activities director where employees could
win a ‚‚beautiful quilt™™ displayed at the nurses station. An-
other employee, supervisor of housekeeping sold crafts made
by her daughter. A former administrator, Dorothy Houston,
sold handmade ornaments to the employees. She continued
that kitchen supervisor, Trudy Perzee, sold cheese and
Ramsey bought some. All these activities occurred during
worktime.Theresa Cross, a CNA at Respondent from November1989 to August 1991, substantiated much of Ramsey™s testi-
mony regarding Respondent™s permitting solicitation and dis-
tribution of non-union items. She testified that she took or-
ders for what she called a ‚‚Country peddler™s gathering™™ at
the facility in the presence of supervision. She added that
housekeeping Supervisor Eleanor Simonton took orders and
sold handcrafted items at the facility. She testified to several
other instances of solicitation in the presence of or by super-
visors.Mabel Broertjes was employed by Respondent as a junioraide PRN from August 1991 to January 18, 1993, at which
time she was terminated but was recalled or rehired about
January 21, 1993. Broertjes first identified (G.C. Exh. 25)
which she received either by mail or with her paycheck. The
letter set forth below states salary increases will not be given
to bargaining unit employees:March 17, 1992Mrs. Deborah Hartlzer-Administrator
Lake Holiday Manor
10325 County Line Road
Demotte, IN 46310
Dear Debbie,Our counsel has informed me that we must stop ourdiscretionary salary increases given on anniversary
dates for those employees who would be classified in
a bargaining unit. Otherwise, this could be a violation
under the NLRB rules.Effective today, give no raises to employees whowould be in the bargaining unit. This does not apply to
those outside the bargaining unit and this should con-
tinue until you have received written notification from
me.Very truly yours,/s/JohnJohn K. FreemanPresidentWith respect to Monday, November 9, Broertjes testifiedthat she was scheduled to work at 2 p.m. She supported
Ramsey™s account of Ramsey™s giving her an application to
join the Union, at which time she asked how much union
dues or initiation fees would be. Ramsey told her their raises
would cover it. Broertjes later inquired at the nurses stationas to how much initiation fees would be. A OMA, BarbaraHetrick, later asked her to let her borrow the card for a cou-
ple of days. She gave her the card.Broertjes testified that on November 11, her day off, shereceived a telephone call from Facility Administrator Thorn-
ton. Thornton asked her if Ramsey had given her a union
card. She replied yes. Thornton then hung up, but called
back 15 or 20 minutes later and asked where Ramsey had
given her the card and Broertjes replied at ‚‚the time clock.™™
On November 12, Broertjes was scheduled to work at 1:30
or 2 p.m. She located Ramsey in the small dining room and
told her that Thornton had called her at home and asked
about Ramsey™s giving her the Union card. Ramsey told her
they were not supposed to talk about the Union at work.November 12, Thornton called Broertjes into his officeand gave her a pen and paper and told her to write down
what had happened when Ramsey gave her the card and to
sign and date it. She did so saying she thought she had got-
ten it at the timeclock. Broertjes testified that she thought
about it a lot and couldn™t really remember where she was
when Ramsey gave her the card. She talked with Ramsey
who told that it was in the breakroom.Later Broertjes went to Thornton and told him she reallywas not sure where Ramsey had given her the card. Thornton
told her not to be influenced by anyone.In early January 1993, Ramsey told Broertjes she shouldcall the National Labor Relations Board and let them know
of Thornton™s talking to her.On January 15, 1993, Broertjes was summoned to Thorn-ton™s office via the PA system. Upon arriving she found
Thornton and Freeman present. Freeman showed her the
statement she had signed about the card given her by
Ramsey and said he understood she had doubts about it and
she told him she did. Freeman then said, ‚‚Well, we fired
Edna based on this and it is going to cost $40,000, and I
don™t have the money. I am going to have to borrow it and
you are not worth it.™™ Broertjes replied that he shouldn™t
have fired Edna so fast. Freeman then looked at Thornton
and said, ‚‚If she can™t give you a sworn statement Monday,
you are to fire her.™™On Monday at about 11:15 a.m. Broertjes went to Thorn-ton™s office and told him that she ‚‚couldn™t give him that
affidavit in all honesty™™ Thornton said he was sorry. When
she asked what reason he was going to give for firing her,
he said he had been in a meeting all morning and hadn™t had
time to think about it. Later she called Director of Nursing
Helms and told her she had been fired. Helms said she had
just learned of it 15 minutes earlier.On Thursday, January 21, Thornton left a message onBroertjes answering machine. When she returned his call he
asked her to come back to work and told her they would pay
her for the days she had been scheduled and that there would
be no break in her service.Broertjes testified that in August 1992 while in the laundryroom she had been asked by Jeanette Patrick, while working,
to sign a decertification petition so they could get their bo-
nuses and raises reinstated. She testified to numerous sales
and solicitation for nonunion related items on the premises
during working time.Following the enforcement of the Board™s Order requiringthe Respondent to bargain with the Union by the Seventh
Circuit Court of Appeals, the parties had 11 bargaining ses-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00480Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 481LAKE HOLIDAY MANOR6It should be noted that the election in which the Union receiveda majority of valid votes was conducted in April 1988, and the cir-
cuit court™s enforcement of the bargaining order issued April 23,
1991. Thus, it was almost 4 years after the election and a year after
enforcement that Respondent came to the bargaining table.7The proposal of the Respondent was given to the Union onMarch 18 1992, without the handwritten notations which were added
by Ross as negotiations progressed.sions between February 27, 1992, and January 22, 1993. Ex-ecutive Vice President of the Local Union Tiney Ross head-
ed the union negotiating committee, assisted by Local Vice
President Lorenzo Crowell. Respondent™s attorney, Keith R.
Fafarman, and its owner and president, John Freeman, con-
stituted the Respondent™s negotiating team. Ross was present
for all meetings except the June 18, 1992 meeting when the
Union was represented by Local President Alice Bush.6It is not necessary to set forth a detailed account of eachof the 11 bargaining sessions. A brief outline of some will
be sufficient. At the first session, February 27, 1992, all indi-
viduals indicated above were present. The Union presented
its contracts proposal to the Employer. (G.C. Exh. 11.)
Farfaman and Freeman glanced through it and stated they
would get back to them after reviewing their ‚‚policy book.™™
It appears that a few unspecified questions were asked by
Fafarman. The Respondent did not present a proposal at this
meeting.At the second meeting, March 18, 1992, the Respondentpresented its first proposal. (G.C. Exh. 12.)7The Union hadobtained the Respondent™s ‚‚Employee Handbook,™™ pursuant
to request, prior to commencement of negotiations. Ross
strenuously objected to the ‚‚Management Rights™™ clause, set
forth below, which essentially gutted the Union™s ability to
meaningfully represent the employees in essentially all areas.
The Respondent™s proposal offered only a 5 cents per hour
annual wage increase, whereas Respondent™s past practice
had been an annual wage increase of 10 cents per hour.
Other regressive proposals included an expansion of the pro-
bationary period for new employees from 6 months, as set
forth in the employee handbook, to 1 year during which timean employee would have no effective union representation.The Respondent™s management-rights proposal which re-mained virtually uncharged throughout negotiation is so egre-
giously outrageous it is set forth in total with emphasis
added:Subject only to the specific, express provisions of thisAgreement, it is recognized and agreed that the man-
agement of the business and the direction of the work-
ing forces is vested exclusively and solely in the man-
agement of the facility. Any matter not specifically ad-
dressed by this Agreement, including but not limited to,
health benefits, bonus plans, initial rate of pay, job
classifications and duties, promotions, employee mis-
conduct, investigations, standard of employee workman-
ship, and the facility operations, has been fully dis-cussed by the facility and union and it is agreed that
the facility™s management will have the sole right andtotal discretion in deciding these matters. Any decisionof the Facility to institute, modify, or terminate healthbenefits or bonus plans will not be discriminatorily ap-plied within any job classification. This clause, how-ever, does not preclude differential treatment betweenjob classifications.™™ [Emphasis added.]Another outrageous and predictably unacceptable proposalby the Respondent is the grievance procedure. Step 2 of
which is set forth with emphasis supplied.(step 2) ‚‚A Conference will be held between the Facil-ity Administrator, the aggrieved employee and/or his
Union delegate and, in cases of suspensions exceeding
two days or terminations, the Union representative ...(The grievance procedure does not apply to) ‚‚non-se-lection for a promotion when the basis for the griev-ance is the employee™s allegation that he or she is better
qualified than the person selected or to performance
evaluations and position classifications.™™ [Emphasis
added.]As will be discussed more fully below at the November30, meeting the Respondent actually proposed to broaden the
scope of nongrievable issues.At the March 24, meeting the Union agreed to some minorproposals and there was further discussion about the manage-
ment-rights clause and the probationary period. The Re-
spondent refused to amend or change its position on either.The April 14 meeting appears to have more or less par-alleled the March 24 session. There was further discussion
on management rights and the probationary period as well as
the grievance procedure. The Respondent again refused to
make any concessions with respect to those items and little
if any agreement was reached.The same was true at the May 6, meeting where ‚‚unionshop™™ and dues ‚‚check-off™™ was discussed Freeman stated
that if he gave the Union check-off he would have to charge
them $2 per month, per employee for expenses. As in all the
meetings the Respondent™s management-rights proposal;
grievance procedure and probationary period was discussed
as were all other items mentioned above. The Respondent
made no concessions. At this meeting the Respondent pro-
posed that contrary to past practice when an employee took
a ‚‚sick day™™ they had prove they had seen a doctor. Ross
objected that a doctor™s visit would cost $45 or $50 and all
illnesses did not require one. The Respondent stood firm.The subsequent meetings on May 18, June 18, August 12,September 25, October 30, and the final meeting on February25, 1994, was in the same vein. There were some counter-
proposals by the Union which were largely rejected by Re-
spondent.At no time prior to April 1992, did the Respondent notifythe Union over its discontinuation of the annual wage in-
crease it simply unilaterally discontinued it when the Federal
minimum wage increase became effective. Likewise prior to
July 1992, the Respondent did not notify the Union and offer
to bargain over its discontinuation of the patient census
bonus which it had instituted in 1991. The General Counsel
alleges another unilateral change Respondent made without
notifying the Union and affording it an opportunity to bar-
gain was a change in its already unlawful solicitation/ dis-
tribution rule when Respondent™s stated reason for Ramsey™s
discharge includes the phrase ‚‚Employees are not permitted
to solicit or distribute literature in the facility.™™ Adding that
such was the facility policy. Throughout negotiations Re-
spondent adamantly insisted upon the exclusive right to uni-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00481Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
laterally set the starting salary or wages for all new employ-ees instead of negotiating a wage scheduled for them.V. ANALYSISANDCONCLUSIONS
The vast majority of the complaint allegations here do notturn upon credibility resolutions but are established by Re-
spondent™s own writings and documentary evidence gen-
erated by Respondent, i.e., the invalid no-solicitation/ dis-
tribution rule. Thus, in those matters Respondent was not
prejudiced by its failure to timely obtain the services of a
competent attorney to represent it at trial. Moreover, the wit-
nesses who testified to matters that might have been denied
did so in an extremely credible manner and did not exagger-
ate or otherwise embellish upon their testimony even though
they were aware that Respondent, by Freeman, had stated
that it would not call witnesses in its defense. Accordingly,
I credit the General Counsel™s witnesses, based not only
upon their demeanor while testifying because much of the
testimony was corroborated by other witnesses or documen-
tary evidence.I credit Broertjes, that Facility Administrator Thorntontelephoned her at home and asked if employee Edna Ramsey
had given her a union card, and later called back and asked
where Ramsey had given her the card. I further find that
Thornton obtained, by coercion, a written statement from
Broertjes with respect to the event, thus establishing the vio-
lations alleged in paragraph 5(a)(i) and (ii). I further find in
support of 5(b) of the complaint that Owner and President
John Freeman instructed Administrator Thornton to discharge
Broertjes if she refused to give or alter her written statement
concerning where she had obtained the union card, andThornton in fact did discharge her because she refused.The Respondent admits the proclamation and maintenanceof the no-solicitation/distribution rule alleged in paragraph
5(c) of the complaint. Respondent denies only that it was im-
plemented on May 20, 1992, as alleged, but does not state
when it was implemented. As noted above this rule is invalid
on its face inasmuch as it requires permission from the ad-
ministrator for solicitation or distribution on the premises
among other invalid provisions.The testimony of Cain, Etter, Ramsey, and Borertjesmakes it abundantly clear and irrefutable that Respondent se-
lectively and disparately enforced its invalid rule by permit-
ting many types of solicitation and sales on working time
and in work areas including solicitation of a decertification
petition, but prohibited any type of prounion solicitation
which establishes a violation of the Act as alleged in 5(d)
of the complaint. Ramsey also establishes a violation as al-
leged in 5(e) by her discharge notice which states that solici-
tation anywhere in the facility is a violation of its no-
solicitation/distribution rule and grounds for discharge.The Respondent admits and documentary evidence estab-lishes the Respondent discharged Ramsey and Broertjes for
the reasons alleged in paragraphs 6(a) through (e) of the
complaint.Ramsey and Cain testified that prior to April 1, 1992, Re-spondent had an established practice of giving its employees
an annual wage increase of 10 cents an hour. On April 1,
1992, when a new Federal minimum wage increase took ef-
fect all employees who received a raise as a result of that
law unilaterally changed such employees anniversary date to
April 1, and notified the employees that they were in nego-tiation with the Union and the NLRB prohibited such wageincrease, which establishes the violation alleged in 8(b) of
the complaint. Ross and Bush testified that at no time did
Respondent advise the Union of its contemplated unilateral
charge and provide it with an opportunity to bargain.General Counsel Exhibit 8 and the testimony of EdnaRamsey establishes that Respondent unilaterally discontinued
its past practice of giving employees a quarterly patient cen-
sus bonus when its patient occupancy exceeded a given per-
centage of capacity. General Counsel™s Exhibit 5 is a census
bonus stub for Edna Ramsey. Ross and Bush testified that
at no time did Respondent advise it of this action or offer
to bargain about it. This establishes the violation alleged in
8(d) of the complaint.By letter dated July 17, 1992 (G.C. Exh. 8), Respondentadvised its employees that it was prohibited by the NLRB
from giving employees in the bargaining unit pay raises as
it had done in the past or continue with its patient census
bonus since such could be construed as a wage increase. This
is clearly erroneous in view of its past practice. This estab-
lishes the violations alleged in paragraphs 8(c) and (b) of the
complaint.The complaint allegations of paragraph 8(e) is essentiallythe same as 5(e) and has been established.Paragraph 8(f) is established by the classified advertise-ment for new employees offering an ‚‚exiting new wage
scale.™™ (G.C. Exh. 7.)Paragraph 8(g) and (h) allegations have been proven bythe testimony of Karen Etter and others that DON Mary
Helms and Administrator Richard Thornton dealt directly
with its employees, thus bypassing the Union, by urging
them to resign and be rehired at a higher wage rate.The government has established that Respondent violatedthe Act as alleged in paragraphs 8(I) through (m) as dis-
cussed above by maintaining an intransigent position with re-
spect to its proposed management-rights proposal, its proba-
tionary period proposal as well as its grievance procedure
proposal for the purpose of frustrating the negotiating proc-
ess.In view of the foregoing I make the followingCONCLUSIONSOF
LAW1. Lake Holiday Associates, Inc., d/b/a Lake HolidayManor is an employer within the meaning of Section 2(2) of
the Act engaged in commerce within the meaning of Section
2(6) and (7) of the Act.2. 1199 Indiana, National Union of Hospital & HealthCare Employees, AFLŒCIO is a labor organization within the
meaning of Section 2(5) of the Act.3. The appropriate unit is:All service and maintenance employees at our DeMotte,Indiana facility; BUT EXCLUDING all office clerical
employees, all Licensed Practical Nurses, all profes-
sional employees and all guards and supervisors as de-
fined in the Act.4. At all times material in the Union has been, and is, theexclusive bargaining representative of the employees in the
aforesaid appropriate unit within the meaning of Section 9(a)
of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00482Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 483LAKE HOLIDAY MANOR5. By engaging in the following conduct the Respondenthas violated Section 8(a)(1) of the Act.(a) By interrogating its employees about their union activi-ties and sympathies and the union membership, activities,
and sympathies of other employees.(b) Soliciting a written statement from its employees re-garding their union membership, activities, and sympathies or
the union membership activities and sympathies of other em-
ployees.(c) By threatening its employees with discharge if they re-fused to give or alter a written statement regarding the union
membership activities and desires of other employees.(d) By maintaining and selectively and disparately enforc-ing the following the facially invalid no-
solicitation/distribution rule against employees who formed,
joined, or assisted the Union while permitting other forms of
solicitation and distribution including a decertification peti-
tion:2.28 GROUP II.14. Soliciting, collecting contributions or distributionof literature for any purpose without permission of the
Administrator (is prohibited).4.7 SOLICITATION/DISTRIBUTION.You are not permitted to solicit other employees orto distribute literature during working time. Employees
are not permitted at any time to solicit other employees
in immediate resident care areas or in any other area
where solicitation would interfere with resident care by
disturbing residents or disrupting health care services.Working time includes the working time of both theperson doing the solicitation or distribution and the per-
son to whom it is directed.Employees are not permitted to distribute literaturein any working area at any time.Persons not employed by the Manor may not, at anytime, solicit, sell, or distribute merchandise, services,
and/or literature on Manor property for any purpose.Any violation of this policy should be reported toyour department director immediately. Employees vio-
lating this policy will be subject to disciplinary action
up to and including termination.™™6. By engaging in the following conduct Respondent hasviolated Section 8(a)(3) and (1) of the Act.(a) By discharging its employee Edna Ramsey and there-after failing and refusing to reinstate her because of her
union and protected concerted activities.(b) By discharging its employee Mabel Broertjes and bysuspenion reducing said discharge to 3 days.7. By engaging in the following conduct Respondent hascommitted acts in violation of Section 8(a)(4) and (1) of the
Act.By discharging its employee Mable Broertjes because shefailed and refused to give or alter a written statement con-
cerning the union activities of another employee.8. By engaging in the following conduct the Respondenthas committed acts in violation of Section 8(a)(5) and (1) of
the Act.(a) Unilaterally and without notice to or bargaining withthe Union discontinuing its established practice of giving its
employees a yearly wage increase.(b) Unilaterally and without notice to or bargaining withthe Union discontinuing its established practice of paying its
employees a quarterly patient census bonus.(c) By unilaterally notifying its employees that it was im-mediately terminating its past practice of giving them an an-
nual wage increase and paying them a patient census bonus
without notifying the Union and giving it an opportunity to
bargain over this decision.(d) By unilaterally and without notice to or bargainingwith the Union implementing a wage increase for its unit
employees.(e) By unilaterally and without notice to or bargainingwith the Union implementing a wage increase for its unit
employees.(f) By dealing directly with its employees and bypassinghe Union, their exclusive collective bargaining representative,
Respondent solicited its employees resignations with prom-
ises to rehire them at a new higher wage rate.(g) By adamantly insisting on contracts proposals whichwere onerous and predictably unacceptable to the Union for
the purpose of frustrating negotiations and preventing agree-
ment.9. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in numer-ous violations of Section 8(a)(1), (3), (4), and (5) of the Act,
I shall recommend that it be ordered to cease and desist
therefrom and to take certain affirmative action designed toeffectuate the policies of the Act. The affirmative action shall
include recission of all adverse unilateral changes found
herein, return to the status quo ante, immediate and uncondi-
tional reinstatement of Edna Ramsey to her former job or if
that job is no longer available to at substantially equivalent
one, making her whole for any losses of wages on benefits
she may have suffered by reason of the discrimination
against her. Mable Broertjes having been reinstated and made
whole. Make whole all employees who were unlawfully de-
nied their annual pay increases and any losses sustained by
reason of the discontinuation of the patient census bonus. All
make whole losses shall include interest and be computed on
a quarterly basis from the date of such losses less any net
interim earnings as described in F.W. Woolworth Co.
, 90NLRB 289 (1950) plus interest as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).Additional affirmative action shall also require Respond-ent, upon request, to bargain in good faith with 1199 Indiana,
National Union of Hospital & Health Care Workers, in the
appropriate bargaining unit and if agreement is reached re-
duce any agreement to writing and sign it. Given the flagrant
breath and scope of Respondent™s 8(a)(5) violations found
herein is shall be ordered to bargain in good with the Union
for at least one year from the time it commences bargaining
in good faith. Mar-Jac Poultry Co., 136 NLRB 785 (1962).Respondent shall be furthered ordered to remove from the
personnel files of Ramsey and Broertjes any references to
their discharges and promise them that their discharges shall
not be used against them in any manner.Finally, because Respondent has demonstrated its rejectionof the good-faith bargaining obligation imposed upon it by
the Act and because it has engaged in artifice to avoid itsVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00483Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
fundamental obligation under the Act, a broad cease and de-sist order is appropriate. Hickmott Foods, 242 NLRB 1357(1979).In his posttrial brief the General Counsel seeks a findingthat the Respondent be ordered to pay attorneys™ fees and
costs to the General Counsel. As grounds therefore he asserts
the multiplicity of violations of the Act; the egregious and
pervasive nature of Respondent™s conduct; the duplicitous ac-
tions of Respondent in misleading the judge and the parties
regarding settlement efforts and intentions, and the contuma-
cious delays and laches in which the Respondent has en-
gaged since it was first ordered to bargain in good faith with
the Union pursuant to certification and enforcement thereof.The General Counsel argues that Respondent™s flagrant,egregious, duplicitous, and contumacious conduct here is
well within the narrow parameters for such award set forthby the Supreme Court in Summit Valley Industries v. Car-penters Local 112, 456 U.S. 717 (1982). In a recent case,Frontier Hotel & Casino, 318 NLRB 857 (1995), the Boardextensively discussed and analyzed the circumstances under
which the General Counsel and Unions may be reimbursed
by a Respondent for litigation costs. It further analyzed and
reconciled the American Rule as applied by the Federal
courts in Summit Valley.Under the guidance given by the Board in Frontier Hotel& Casino, I find the Respondent™s conduct here to have beenso outrageous, flagrant, egregious, and contunaminous to
warrant an order that Respondent reimburse the General
Counsel for all litigation costs and attorney™s fees. Such costs
and expenses to be determined at the compliance state of this
proceeding.[Recommended Order omitted from publication.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00484Fmt 0610Sfmt 0610D:\NLRB\325.055APPS10PsN: APPS10
